Citation Nr: 1133112	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-38 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to extension of a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 for convalescence following a November 4, 2008 left shoulder surgery.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from February 1991 to April 1991, with additional service in the Reserve.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from October 2006, September 2007, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Service Connection for a Low Back Disorder

The Veteran claims that the onset of his currently diagnosed low back disorder was while he was in service.  Specifically, he contends that during the first period of active duty service in the Army from June 1987 to June 1990, his military occupation specialty (MOS) was a Cargo Specialist and his job was considered one of the most physically demanding jobs in the Army.  He reported that his military duties consisted of loading, off-loading, and lashing down with steel chains any military vehicle ranging from trucks to M1 tanks, which was very harsh on his back and shoulders.  Additionally, he contends that he injured his back in April 1990 while he was assisting a mechanic in the motor pool lifting a duelie onto a vehicle after which time he went to sick call due to sharp pain in the his lower back.  The Veteran claims that he continued to experience intermittent low back pain ever since that time, which became progressive worse over time.

There is a current diagnosis of a low back disorder, specifically, traumatic injuries to the lumbosacral spine with chronic back pain, multilevel degenerative disk disease, lumbar spondylosis, and idiopathic juvenile scoliosis with posterior herniated disks at L5-S1, with postoperative residuals.

However, the medical evidence of evidence includes conflicting opinions on the etiology of the Veteran's current low back disorder.  In an August 2007 private treatment report, the Veteran's private orthopedist, D.W., M.D., opined that the Veteran's current low back symptoms were related to his back injury in service, after discussing the Veteran's occupational duties in service.  Additionally, in an October 2007 letter, the Veteran's private neurologist, S.C., D.O., stated that the Veteran's current low back disorder was directly related to his original back injury while serving in the military.  However, the Board finds both opinions not adequate for VA purposes as neither physician provided an explanation of the basis for such opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In contrast, October 2006 and April 2008 VA examiners opined that the Veteran's current low back condition was not related to military service but more likely related to his motor vehicle accident in 2004, obesity, falls in his bathtub, and other injuries from lifting while helping his mother.  However, although the October 2006 VA examiner stated that the Veteran's claims file was reviewed, it appears that the examiner only considered the second period of the Veteran's military service from February 1991 to April 1991.  The inservice back injury is claimed to have occurred in April 1990 during the Veteran's first period of active duty service.  Therefore, it is not clear whether the examiner even considered the April 1990 back injury as documented in the Veteran's service treatment records.  Additionally, the April 2008 VA examiner stated that despite the Veteran's documented back injury in April 1990, six days later the Veteran failed to mention any back complaints on his discharge physical examination.  However, the Veteran's April 1990 separation examination report reflects that he in fact marked the box for "recurrent back pain."  Additionally, in a July 2008 letter, the Veteran's private chiropractor, Dr. J.S., stated that when the Veteran was initially seen for treatment in August 2004 following an auto accident in August 2004, he reported an ongoing low back pain for years and that he expressed that he had injured himself while in the military.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise, or based on an examination of limited scope.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding that a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

Consequently, the Board finds that a remand is required to obtain a new opinion as to whether the Veteran's current low back disorder is related to his military service, to include his claimed back injury in service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Extension of a Temporary Total Disability Rating under 38 C.F.R. § 4.30 for Convalescence following a November 4, 2008 Left Shoulder Surgery

The Veteran underwent three left shoulder surgeries in July 2008, November 2008, and September 2009.  Following the three surgeries, the RO awarded temporary total ratings for postsurgical convalescence under 38 C.F.R. § 4.30.  Temporary total ratings were effective from July 18, 2008 to October 31, 2008, following the July 2008 surgery; from November 4, 2008 to May 31, 2009, following the November 2008 surgery; and from September 9, 2009 to November 30, 2009, following the September 2009 surgery.  This was followed by continuation of the permanent rating assignment of 40 percent under Diagnostic Codes 5202-5201, effective December 1, 2009.

The Veteran appealed for an extension of the temporary total rating assigned for the November 2008 surgery.  He contends that the temporary total ratings should last until the next temporary total evaluation became effective, i.e., during the period from June 1, 2009 to September 8, 2009.  He asserts that his left shoulder did not heal completely during the intervening period between the November 2008 and September 2009 left shoulder surgical operations.

The applicable regulations provide that a total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge or release to non-bed care, or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2010).

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

Following the November 2008 left shoulder surgery, the medical records provide mixed evidence as to whether the Veteran continued to have postoperative residuals, beyond the initial six months from November 4, 2008, during which a temporary total rating was effective.

A November 2008 private operative report shows that a left shoulder arthroscopic subscapularis tendon repair was performed by W.S., M.D. at the H.P. Surgical Center.  A doctor's note from Dr. S. stated that the Veteran had rotator cuff repair of the left shoulder on November 4, 2008 and that it would take six to 12 months for full recovery.

In a January 2009 private orthopedic report, the Veteran was seen two months following his left subscapularis repair.  Dr. S. stated "I advised continued appropriate precautions.  I do not want him doing any maximum contractures of his subscapularis until six months postoperative.  It may be one year before he reaches maximum recovery.  I do believe the internal rotation is going to return."

A June 2009 private MRI arthrogram of the left shoulder revealed postsurgical appearance status post subscapularis tendon repair surgery, i.e., recurrent full thickness tearing diffusely of the supraspinatus tendon.

A July 2009 work restricts/report of workability from the Veteran's private orthopedics stated that the Veteran's left shoulder required surgical intervention for recurrent tear and the recovery period was approximately six months.

The record reflects that a surgery was scheduled on August 21, 2009 but that the Veteran in fact underwent an open rotator cuff repair surgery in September 9, 2009, with a diagnosis of recurrent rotator cuff tear including subscapularis of the left shoulder girdle.

Therefore, there is a possibility that the Veteran had complications from the November 4, 2008 left shoulder surgery, which may have continued until a subsequent left shoulder surgery in September 9, 2009.  Consequently, the Board remands the issue for the Veterans Service Center Manager to review the case and determine whether further extension of the temporary total rating, from June 1, 2009 to September 8, 2009, is warranted.

A Total Rating For Compensation Purposes 
Based Upon Individual Unemployability

The record that the Veteran has been in receipt of disability benefits from the Social Security Administration due to his chronic low back disability.  Accordingly, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) must also be remanded for the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are "inextricably intertwined "when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Further, on remand, a medical examination should be obtained to ascertain whether the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  The record contains evidence that the Veteran is currently unemployable due to extensive physical problems.  In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  Accordingly, the RO must provide the Veteran with a VA medical examination to determine whether the Veteran's service-connected disabilities, together but not in concert with any nonservice-connected disabilities, render the Veteran unable to obtain or retain substantially gainful employment.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a VA medical opinion by an orthopedist to determine the etiology of the currently diagnosed low back disorder.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  Following a review of the claims file, to include the medical records as well as the Veteran's lay statements, the examiner must state whether any currently diagnosed low back disorder is related to military service, to include the claimed back injury in service.  In rendering the opinion, the VA examiner must take into account and attempt to reconcile the various medical evidence and conflicting opinions of record.  A complete rationale for all opinions expressed, to include citation to specific documents in the claims file and supporting clinical finding, must be included in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  The RO must refer the case to the Veterans Service Center Manager with the Veteran's claims file for review.  After reviewing the claims file, the Veterans Service Center Manager must determine whether the temporary total rating under 38 C.F.R. § 4.30, following the Veteran's November 4, 2008 left shoulder surgery, should be extended beyond May 31, 2009.

3.  The Veteran must be accorded a VA examination to determine the impact that all of his service-connected disabilities have on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  

A complete rationale for any opinions expressed must be given.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence submitted.  If any of the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



